MEMORANDUM **
Gurjit Singh, a native and citizen of India, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reissue its May 29, 2002 order summarily affirming an immigration judge’s order denying his applications for asylum, withholding of removal and protection under the Convention Against Torture. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the motion to reissue its decision. Singh failed to submit any evidence showing non-receipt of the BIA’s May 29, 2002 decision.
To the extent Singh challenges the BIA’s May 29, 2002 decision, we lack jurisdiction because the instant petition for review is not timely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
*662PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.